         Case 1:19-cv-00810-RBW Document 53 Filed 05/31/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ELECTRONIC PRIVACY                  )
INFORMATION CENTER,                 )
                                    )
                  Plaintiff,        )
                                    )
              v.                    )   Civil Action No. 19-cv-810 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE,                            )
                                    )
                  Defendant.        )
___________________________________ )
                                    )
JASON LEOPOLD, BUZZFEED, INC.,      )
                                    )
                  Plaintiffs,       )
                                    )
              v.                    )   Civil Action No. 19-cv-957 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE, et al.                     )
                                    )
                  Defendants.       )
___________________________________ )

          DEFENDANT’S UNOPPOSED MOTION TO EXCEED PAGE LIMITS

       Defendant respectfully requests leave to file a memorandum in support of its motion for

summary judgment that exceeds the 45-page limit set by Local Civil Rule 7(e) and Court Order.

See General Order, Dkt. 10. Defendant requests an additional 10 pages, for a total of 55 pages.

Before filing this motion, pursuant to Local Civil Rule 7(m), undersigned counsel conferred with

counsel for both sets of Plaintiffs about this request, who reported that Plaintiffs consent to it.

       Good cause exists to grant this motion.         Plaintiffs in this consolidated Freedom of

Information Act (“FOIA”) case filed FOIA requests with Defendant, the Department of Justice,

for the confidential report submitted by Special Counsel Robert S. Mueller, III to the Attorney
         Case 1:19-cv-00810-RBW Document 53 Filed 05/31/19 Page 2 of 3



General pursuant to 28 C.F.R. § 600.8, titled “Report On The Investigation Into Russian

Interference In The 2016 Presidential Election” (the “Report”). The Department of Justice’s

Office of Information Policy processed the Report under the FOIA and made redactions pursuant

to Exemptions 3, 5, 6, 7(A), 7(B), 7(C), and 7(E) of the FOIA. Plaintiffs challenge each and every

redaction in the Report. Accordingly, Defendant must address each exemption and, in certain

instances, the multiple categories of information withheld under those exemptions. In order to

address all the challenged withholdings, Defendant respectfully requests that it be granted an

additional 10 pages for its summary judgment brief, for a total of 55 pages.

       A proposed order is attached.



Dated: May 31, 2019                          Respectfully submitted,

                                             HASHIM MOOPPAN
                                             Deputy Assistant Attorney General
                                             Civil Division

                                             ELIZABETH J. SHAPIRO
                                             Deputy Director
                                             Federal Programs Branch

                                             /s/ Courtney D. Enlow
                                             COURTNEY D. ENLOW
                                             Trial Attorney
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, N.W.
                                             Room 12102
                                             Washington, D.C. 20005
                                             Tel: (202) 616-8467
                                             Email: courtney.d.enlow@usdoj.gov

                                             Counsel for Defendant




                                                2
         Case 1:19-cv-00810-RBW Document 53 Filed 05/31/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 31, 2019, I electronically transmitted the foregoing to the

parties and the clerk of court for the United States District Court for the District of Columbia using

the CM/ECF filing system.



                                               /s/ Courtney D. Enlow
                                               COURTNEY D. ENLOW
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, N.W.
                                               Room 12102
                                               Washington, D.C. 20005
                                               Tel: (202) 616-8467
                                               Email: courtney.d.enlow@usdoj.gov




                                                  3
         Case 1:19-cv-00810-RBW Document 53-1 Filed 05/31/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ELECTRONIC PRIVACY                   )
INFORMATION CENTER,                 )
                                    )
                  Plaintiff,        )
                                    )
              v.                    )   Civil Action No. 19-cv-810 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE,                            )
                                    )
                  Defendant.        )
___________________________________ )
                                    )
JASON LEOPOLD, BUZZFEED, INC.,      )
                                    )
                  Plaintiffs,       )
                                    )
              v.                    )   Civil Action No. 19-cv-957 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE, et al.                     )
                                    )
                  Defendants.       )
___________________________________ )


                                    [PROPOSED] ORDER

         Upon consideration of Defendant’s Unopposed Motion to Exceed Page Limits, it is hereby

ORDERED that Defendant’s Motion is GRANTED; and it is FURTHER ORDERED that

Defendant may file a Memorandum in Support of its Motion for Summary Judgment not to exceed

55 pages in length.




Dated:                                      ____________________________________
                                            THE HONORABLE REGGIE B. WALTON
                                            UNITED STATES DISTRICT JUDGE
